 
 
EXHIBIT 10.19
 
Execution Version
 
 

 
FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT
 
made by
 
WEB.COM GROUP, INC.,
 
and certain of its Subsidiaries
 
in favor of
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
Dated as of October 27, 2011
 
 

 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
DEFINED TERMS
1
1.1
Definitions
1
1.2
Other Definitional Provisions
5
     
SECTION 2.
GUARANTEE
6
2.1
Guarantee
6
2.2
Right of Contribution
7
2.3
No Subrogation
7
2.4
Amendments, etc. with respect to the Borrower Obligations
7
2.5
Guarantee Absolute and Unconditional
8
2.6
Reinstatement
8
2.7
Payments
8
     
SECTION 3.
GRANT OF SECURITY INTEREST
8
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
9
4.1
Title; No Other Liens
9
4.2
Perfected First Priority Liens
10
4.3
Legal Name; Jurisdiction of Organization; Chief Executive Office
10
4.4
Inventory and Equipment; Books and Records
10
4.5
Investment Property
11
4.6
Receivables
11
4.7
Intellectual Property
11
4.8
Commercial Tort Claims
12
     
SECTION 5.
COVENANTS
12
5.1
[Reserved]
12
5.2
Maintenance of Insurance
12
5.3
Maintenance of Perfected Security Interest; Further Documentation
13
5.4
Changes in Name, etc
13
5.5
Notices
13
5.6
Investment Property
14
5.7
Receivables
14
5.8
Intellectual Property
15
5.9
Commercial Tort Claims
16
     
SECTION 6.
REMEDIAL PROVISIONS
16
6.1
Certain Matters Relating to Receivables
16
6.2
Communications with Obligors; Grantors Remain Liable
17
6.3
Pledged Stock
17
6.4
Proceeds to be Turned Over To Administrative Agent
18
6.5
Code and Other Remedies
18
6.6
Certain Sales of Pledged Stock
19
6.7
Subordination
19
6.8
Deficiency
19


 
i

--------------------------------------------------------------------------------

 




SECTION 7.
THE ADMINISTRATIVE AGENT
19
7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc
19
7.2
Duty of Administrative Agent
21
7.3
Execution of Financing Statements
21
7.4
Authority of Administrative Agent
21
     
SECTION 8.
MISCELLANEOUS
22
8.1
Amendments in Writing
22
8.2
Notices
22
8.3
No Waiver by Course of Conduct; Cumulative Remedies
22
8.4
Enforcement Expenses; Indemnification
22
8.5
Successors and Assigns
22
8.6
Set-Off
23
8.7
Counterparts
23
8.8
Severability
23
8.9
Section Headings
23
8.10
Integration
23
8.11
GOVERNING LAW
23
8.12
Submission To Jurisdiction; Waivers
23
8.13
Acknowledgements
24
8.14
Additional Grantors
24
8.15
Releases
24

 
SCHEDULES
 
Schedule 1
Notice Addresses
Schedule 2
Investment Property
Schedule 3
Perfection Matters
Schedule 4
Jurisdictions of Organization and Chief Executive Offices
Schedule 5
Inventory and Equipment Locations
Schedule 6
Intellectual Property
Schedule 7
Commercial Tort Claims


 
ii

--------------------------------------------------------------------------------

 
 
FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT
 
FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 27, 2011,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the First Lien Credit Agreement, dated
as of October 27, 2011 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”),
the Lenders, the Co-Syndication Agents named therein, the Co-Documentation
Agents named therein, and the Administrative Agent.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
 
SECTION 1.     DEFINED TERMS
 
1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, General Intangibles, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.
 
(b)           The following terms shall have the following meanings:

 
 

--------------------------------------------------------------------------------

 
 
“Agreement”:  this First Lien Guarantee and Collateral Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.
 
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”.
 
“Borrower Obligations”: Obligations as defined in the Credit Agreement.
 
“Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Common Collateral”:  as defined in the Intercreditor Agreement.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Disregarded Domestic Subsidiary Voting Stock”:  the voting Capital Stock of any
Disregarded Domestic Subsidiary.
 
“Domain Names”:  domain names, URLs and Internet addresses.
 
“Excluded Collateral”: shall mean
 
(i)   all leasehold interests of any Grantor and any fee interest in any real
property of any Grantor having a value (together with improvements thereof) less
than $5,000,000;
 
(ii)  motor vehicles and other assets subject to certificates of title;
 
(iii) any asset only to the extent and for so long as the terms of any
Requirement of Law of a Governmental Authority applicable thereto, validly
prohibit the creation by a Grantor of a security interest in such asset in favor
of the Administrative Agent (after giving effect to the New York UCC of any
applicable jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity);

 
2

--------------------------------------------------------------------------------

 

(iv)  margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States (“FRB”)) to the
extent the creation of a security interest therein in favor of the
Administrative Agent or the Collateral Agent will result in a violation of
Regulation U issued by the FRB;
 
(v)  any United States intent-to-use trademark application to the extent and for
so long as creation by any Grantor of a security interest therein would result
in the forfeiture by such Grantor of its rights therein, unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a Lien in such Trademark application prior to such filing would
adversely affect the enforceability or validity of such Trademark application;
 
(vi)  any Collateral with respect to which the Administrative Agent shall
determine in its sole discretion that the cost of obtaining a security interest
therein are excessive in relation to the value of the security to be afforded
by;
 
(vii) Equipment owned by any Grantor on the date hereof or hereafter acquired
and any proceeds thereof that is subject to a Lien securing a purchase money
obligation or Capital Lease  Obligation permitted by the Credit Agreement if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment and proceeds;
provided that notwithstanding anything to the contrary, the foregoing exclusion
shall not apply (x) if any such prohibition has been waived or terminated or
such other Person otherwise consented to the creation hereunder of a security
interest in such Equipment, or (y) if any such prohibition is unenforceable
under, or would be rendered ineffective pursuant to, Sections 9-406, 9-407 or
9-408 of the New York UCC as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided, further, that notwithstanding anything to the
contrary, immediately upon the ineffectiveness, lapse or termination of any such
provision, such Grantor shall be deemed to have granted a security interest in,
all its right, title and interests in and to such equipment as if such provision
had never been in effect;
 
(viii) any Commercial Tort Claims of any Grantor with a value of less than
$350,000;
 
(ix) any Capital Stock (other than Capital Stock of a wholly-owned Subsidiary)
if the granting of a security interest in such Capital Stock is prohibited by
the applicable organizational, joint venture, shareholder, stock purchase or
similar agreements (after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
 
(x) any Foreign Subsidiary Voting Stock and Disregarded Domestic Subsidiary
Voting Stock excluded from the definition of “Pledged Stock”; and
 
(xi) all Deposit Accounts and Securities Accounts.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 
3

--------------------------------------------------------------------------------

 
 
“Guarantors”:  the collective reference to each Grantor other than the Borrower.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Domain Names, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in equity for any Infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
or any of its Subsidiaries.
 
“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Loan Parties, the Administrative Agent and the Second Priority
Representative.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock, Disregarded Domestic Subsidiary
Voting Stock and Capital Stock with respect to non-wholly-owned subsidiaries and
joint ventures, in each case excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 
4

--------------------------------------------------------------------------------

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall (i) more than 65% of the total (x) outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary and (y) Disregarded
Domestic Subsidiary Voting Stock of any Disregarded Domestic Subsidiary and (ii)
any certificated Collateral with respect to non-wholly-owned subsidiaries and
joint ventures, in each case to the extent not permitted by such entity’s
organizational or joint venture documents be required to be pledged hereunder.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
“Second Priority Obligations”:  as defined in the Intercreditor Agreement.
 
“Second Priority Representative”:  as defined in the Intercreditor Agreement.
 
“Second Priority Security Documents”:  as defined in the Intercreditor
Agreement.
 
“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.
 
“Securities Account”:  a securities account as defined in the Uniform Commercial
Code of any applicable jurisdiction.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
 “Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, trade
dress, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or a
comparable federal law and all tires and other appurtenances to any of the
foregoing.
 
1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 
5

--------------------------------------------------------------------------------

 
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
SECTION 2.        GUARANTEE
 
2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
 
(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 
6

--------------------------------------------------------------------------------

 
 
2.2           Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount guaranteed by such Subsidiary Guarantor hereunder.
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations are paid in full, no Letter of Credit shall
be outstanding and the Commitments are terminated.  If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
 
2.4          Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 
7

--------------------------------------------------------------------------------

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section
2.  Each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Borrower Obligations.  Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.
 
2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.
 
SECTION 3.          GRANT OF SECURITY INTEREST
 
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Documents (other than title documents with respect to
Vehicles);
 
(d)           all Equipment;
 
(e)           all Fixtures;

 
8

--------------------------------------------------------------------------------

 
 
(f)           all General Intangibles;
 
(g)           all Instruments;
 
(h)           all Intellectual Property;
 
(i)           all Inventory;
 
(j)           all Investment Property;
 
(k)           all Letter-of-Credit Rights;
 
(l)           all Commercial Tort Claims;
 
(m)         all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);


(n)          all books and records pertaining to the Collateral; and
 
(o)          to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in Excluded Collateral and the term “Collateral” (including all of the
individual items comprising Collateral) shall not include, any Excluded
Collateral.
 
SECTION 4.          REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:
 
4.1           Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.  For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor.  For purposes of this
Agreement and the other Loan Documents, such licensing activity, in the ordinary
course of business consistent with past practice, shall not constitute a “Lien”
on such Intellectual Property.  Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

 
9

--------------------------------------------------------------------------------

 
 
4.2           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for unrecorded Liens permitted
by the Credit Agreement which have priority over the Liens on the Collateral by
operation of law.
 
4.3           Legal Name; Jurisdiction of Organization; Chief Executive
Office.  (a)  As of the date hereof, the exact legal name of such Grantor as it
appears on its certificate of incorporation (or other equivalent formation
document) filed with the applicable state of federal governmental authority, as
the case may be, all other legal names such Grantor has had at any time during
the past five years together with the relevant name change and all trade name(s)
or similar appellations in the operation of its business owned or used by such
Grantor are specified on Schedule 4.  As of the date hereof, the type of
organization of such Grantor is set forth on Schedule 4.  Except as set forth on
Schedule 4, as of the date of hereof, such Grantor has not changed its identity
or corporate structure in any way within the past five years.  If any such
change has occurred within the past five years, Schedule 4 sets forth the
information required by this Section 4.3(a) (other than with respect to the
identification number from the jurisdiction of organization (if any), the
Federal Employer Identification Number (or federal tax identification number)
and chief executive office address) for any other business or organization as to
which such Grantor became the successor by merger, consolidation, acquisition or
otherwise, now or at any time during the past five years from the date
hereof.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), the
Federal Employer Identification Number (or federal tax identification number)
and the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4.
 
(b)           Such Grantor has furnished to the Administrative Agent a certified
charter, certificate of incorporation or other organization document and good
standing certificate as of a date which is recent to the date hereof.
 
(c)           Except for Collateral acquired pursuant to mergers, consolidations
or acquisitions set forth on Schedule 4, all Collateral has been originated by
such Grantor in the ordinary course of business or consists of goods which have
been acquired by such Grantor in the ordinary course of business from a person
in the business of selling goods of that kind.
 
4.4           Inventory and Equipment; Books and Records.  On the date hereof,
the Inventory and the Equipment held by any Grantor and having an aggregate book
value at any location in excess of $350,000 (other than mobile goods) are kept
at the locations listed on Schedule 5.  The books and records of such Loan Party
pertaining to the Collateral are located at the addresses indicated for such
Loan Party is set forth on Schedule 5 (if different from the chief executive
office or sole place of business or principal residence specified on Schedule
4).

 
10

--------------------------------------------------------------------------------

 

4.5           Investment Property.  (a)  As of the date hereof, Schedule 2 sets
forth a true and correct list for such Grantor of (i) all of the issued and
outstanding stock, partnership interests, limited liability company interests or
other Capital Stock owned, beneficially or of record, by such Grantor, including
(x) the Issuer and certificate number (if any) of, and the number and percentage
of ownership represented by, such Capital Stock, (y) the percentage of such
issued and outstanding stock, partnership interests, limited liability company
interests or other Capital Stock, as applicable, pledged hereunder and (z) with
respect to any certificate, whether such certificate is required to be delivered
hereunder, (ii) each equity investment of such Grantor that represents 50% or
less of the equity of the entity in which such investment was made and (iii) all
promissory notes, chattel paper and other evidence of indebtedness owned by such
Grantor (other than checks to be deposited in the ordinary course of business)
that are required to be pledged hereunder.  The shares of Pledged Stock pledged
by such Grantor hereunder constitute all the issued and outstanding shares of
all classes of the Capital Stock of each Issuer owned by such Grantor other than
certificated Collateral with respect to non-wholly-owned subsidiaries and joint
ventures, in each case to the extent not permitted to be pledged by such
entity’s organizational or joint venture documents; provided that in the case of
Foreign Subsidiary Voting Stock and Disregarded Domestic Subsidiary Voting
Stock, if less, the shares of Pledged Stock pledged by such Grantor hereunder
constitute 65% of the outstanding Foreign Subsidiary Voting Stock of each
relevant Issuer.
 
(b)           All the shares of the Pledged Stock (other than with respect to
non-wholly-owned subsidiaries and joint ventures) and to such Grantor’s
knowledge all of the shares of the Pledged Stock (with respect to
non-wholly-owned subsidiaries and joint ventures) have been duly and validly
issued and are fully paid and nonassessable.
 
(c)           To such Grantor’s knowledge, each of the Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement and the Second Priority
Security Documents.
 
4.6           Receivables.  (a)  No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument (other than checks
that will be promptly deposited in an investment account in the ordinary course
of business) or Chattel Paper which has not been delivered to the Administrative
Agent to the extent such delivery is required hereunder.
 
(b)           None of the obligors on any Receivables is a Governmental
Authority.
 
(c)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.
 
4.7           Intellectual Property.  (a)  Schedule 6 lists (i) all Intellectual
Property applications and registrations owned by such Grantor in its own name on
the date hereof (other than Domain Names) and (ii) all Intellectual Property
registrations and applications (other than Domain Names) exclusively licensed by
such Grantor, listing in each case, the application or registration number, the
jurisdiction and owner.
 
(b)           On the date hereof, to such Grantor’s knowledge, all Intellectual
Property owned by such Grantor is valid, unexpired and enforceable, and has not
been abandoned. The conduct of such Grantor’s business does not infringe,
misappropriate, dilute or otherwise violate (“Infringe”) the Intellectual
Property rights of any Person, except as would not reasonably be expected to
result in a Material Adverse Effect.  To such Grantor’s knowledge, Intellectual
Property owned by such Grantor is not being Infringed by any Person.

 
11

--------------------------------------------------------------------------------

 
 
(c)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property (other than Domain Names) is the subject of any exclusive
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
 
(d)           No holding, decision or judgment has been rendered by any
Governmental Authority or arbitrator, including the Internet Corporation for
Assigned Names and Numbers (“ICANN”), the Internet Assigned Number Authority,
and any other Person that governs, regulates or administers the creation,
ownership, registration and/or use of Domain Names,  involving Intellectual
Property owned by such Grantor in any respect that could reasonably be expected
to have a Material Adverse Effect.
 
(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) involving any Intellectual Property
owned by such Grantor and  (ii) which, if adversely determined, would have a
Material Adverse Effect on the value of any Intellectual Property to such
Grantor, and such Grantor knows of no valid basis for same.
 
(f)           Each Grantor owns or has the right to use all Intellectual
Property that is material to its business as currently conducted, free of all
Liens and takes all reasonable steps to maintain, enforce and protect same,
except where the failure to own or hold licenses in any such Intellectual
Property either individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
 
4.8           Commercial Tort Claims.  (a)  On the date hereof, except to the
extent listed on Schedule 7, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $350,000.
 
(b)           Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.9 hereof against such Grantor in the
jurisdiction specified in Schedule 3 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, which security
interest shall be prior to all other Liens on such Collateral except for
unrecorded liens permitted by the Credit Agreement which have priority over the
Liens on such Collateral by operation of law.
 
SECTION 5.         COVENANTS
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:
 
5.1           [Reserved].
 
5.2           Maintenance of Insurance.  All insurance maintained by such
Grantor pursuant to Section 6.5 of the Credit Agreement shall (i) provide that
no cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent as an additional insured party or loss payee, as applicable.

 
12

--------------------------------------------------------------------------------

 
 
5.3           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other documents in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
 
(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property (other than any equity investment of
such Grantor in a non-wholly-owned subsidiary, joint venture or Unrestricted
Subsidiary) and any other relevant Collateral, taking any actions necessary to
enable the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto to the extent required
hereunder.
 
(d)           Notwithstanding anything to the contrary in this Agreement, the
Credit Agreement or any other Loan Document, the Administrative Agent shall not
require (i) control agreements and perfection by “control” (other than in
respect of certificated Collateral (but excluding certificated Collateral with
respect to non-wholly-owned subsidiaries, joint ventures and Unrestricted
Subsidiaries)) with respect to any Collateral or (ii) that security interests in
the Collateral be perfected in any jurisdiction outside of the United States.
 
5.4           Changes in Name, etc.  Such Grantor will not, except upon ten
days’ (or such shorter period as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.3
or (ii) change its name.
 
5.5           Notices.  Such Grantor will advise the Administrative Agent and
the Lenders promptly, in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 
13

--------------------------------------------------------------------------------

 

5.6           Investment Property  (a)  If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations;
provided, that in no event shall this Section 5.6(a) apply to any Excluded
Collateral, any certificated Collateral not required to be pledged by this
Agreement or any certificated Collateral with respect to a a non-wholly-owned
subsidiary, joint venture or Unrestricted Subsidiary.  Upon the occurrence and
during the continuance of an Event of Default, any sums paid upon or in respect
of the Investment Property upon the liquidation or dissolution of any Issuer
shall be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations.
 
(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any Capital Stock of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock of any nature of any Issuer (except pursuant to a transaction
expressly permitted by the Credit Agreement), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement and the Second
Priority Security Documents or as otherwise permitted by the Credit Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof, other than the Credit Agreement and the
Second Lien Loan Documents or as otherwise permitted by the Credit Agreement.
 
(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section
5.6(a) with respect to the Investment Property issued by it and (iii) the terms
of Sections 6.3(c) and 6.6 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.3(c) or 6.6 with
respect to the Investment Property issued by it.
 
5.7           Receivables.  After an Event of Default has occurred and is
continuing:
 
(a)           other than in the ordinary course of business consistent with its
past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

 
14

--------------------------------------------------------------------------------

 
 
(b)           such Grantor will deliver to the Administrative Agent a copy of
each material written demand, notice or document received by it that questions
or calls into doubt the validity or enforceability of more than 5% of the
aggregate amount of the then outstanding Receivables.
 
5.8           Intellectual Property.  (a)  Such Grantor (either itself or
through licensees) will (i) continue to use each material Trademark in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement and (v) not (and not knowingly
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way
if such invalidation or impairment could reasonably be expected to have a
Material Adverse Effect.
 
(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
 
(c)           Such Grantor (either itself or through licensees) will not (and
will not knowingly permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any material Copyright may become
invalidated or otherwise impaired if such invalidation or impairment could
reasonably be expected to have a Material Adverse Effect.  Such Grantor will not
(either itself or through licensees) do any act whereby any material Copyright
may fall into the public domain if such act could reasonably be expected to have
a Material Adverse Effect.
 
(d)           Such Grantor (either itself or through licensees) will not
knowingly do any act to Infringe the Intellectual Property rights of any other
Person.
 
(e)           Such Grantor will notify the Administrative Agent promptly if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public or of any materially adverse determination (including, without
limitation, any determination in any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, ICANN or any similar
office, court or tribunal in any country) regarding such Grantor’s rights in,
ownership of, or the enforceability or validity of, any material Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.
 
(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall (i) acquire, (ii) become the exclusive
licensee of or (iii) file an application for, the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing or acquisition to the Administrative Agent not later than the date of
delivery of financial statements pursuant to Section 6.1 of the Credit
Agreement.  Upon request of the Administrative Agent, such Grantor shall execute
and deliver, and have recorded (other than in respect of United States
intent-to-use Trademark applications until acceptable Statements of Use have
been filed for such applications and accepted by the United States Patent and
Trademark Office), any and all agreements, instruments, documents, and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the Lenders’ security interest in any Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 
15

--------------------------------------------------------------------------------

 

(g)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office and ICANN, to maintain
and pursue each application relating to any material Intellectual Property owned
by such Grantor (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property owned by such Grantor,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.
 
(h)           In the event that any material Intellectual Property is Infringed
by a third party and such Grantor has knowledge of such Infringement, such
Grantor shall (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and sue for
Infringement, to seek injunctive relief where appropriate and to recover any and
all damages for such Infringement.
 
5.9           Commercial Tort Claims.  If such Grantor shall obtain an interest
in any Commercial Tort Claim with a potential value in excess of $350,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.
 
SECTION 6.        REMEDIAL PROVISIONS
 
6.1           Certain Matters Relating to Receivables.  (a)  After the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications.  After the
occurrence and during the continuance of an Event of Default,, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
 
(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default.  If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days or such later date as may be agreed to by the
Administrative Agent in its sole discretion) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Administrative Agent, subject to withdrawal by the Administrative
Agent for the account of the Lenders only as provided in Section 8.2 of the
Credit Agreement, and (ii) until so turned over, shall be held by such Grantor
in trust for the Administrative Agent and the Lenders, segregated from other
funds of such Grantor.  After the occurrence and during the continuance of an
Event of Default, each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
 
(c)           At the Administrative Agent’s request, after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 
16

--------------------------------------------------------------------------------

 
 
6.2           Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
 
(b)           Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any
Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
6.3           Pledged Stock.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent not prohibited in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in accordance with the Credit Agreement, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 
17

--------------------------------------------------------------------------------

 
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
 
6.4           Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the Lenders specified in Section
6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
checks and other near cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor and shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required).  All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 8.2 of the Credit Agreement.
 
6.5           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Lenders, may exercise,
in addition to all other rights and remedies granted to them in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law.  Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.5, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as set forth in the Credit Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder except to
the extent found by a final and nonappealable decision of a court of competent
jurisdiction to have been caused by the bad faith, gross negligence or willful
misconduct of the Administrative Agent or such Lender or their respective
agents.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 
18

--------------------------------------------------------------------------------

 
 
6.6           Certain Sales of Pledged Stock.  (a)  Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not, solely by virtue of its status as such, be deemed to
have been made in a commercially unreasonable manner.  The Administrative Agent
shall be under no obligation to delay a sale of any of the Pledged Stock for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
 
(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.6 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.6 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.6 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
 
6.7           Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the indefeasible
payment in full in cash of such Grantor’s Obligations.
 
6.8           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.
 
SECTION 7.           THE ADMINISTRATIVE AGENT
 
7.1           Administrative Agent’s Appointment as Attorney-in-Fact,
etc.  (a)  Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 
19

--------------------------------------------------------------------------------

 
 
(i)      in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
 
(ii)     in the case of any Intellectual Property, execute and deliver, and
record or have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the Administrative
Agent’s and the Lenders’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
 
(iv)    execute, in connection with any sale provided for in Section 6.5 or 6.6,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
 
(v)     (1)  direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct;  (2)  
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral;  (3)   sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral;  (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Intellectual Property (along with the goodwill of the business to
which any such Intellectual Property pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Lenders’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 
20

--------------------------------------------------------------------------------

 
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.  The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own bad faith, gross negligence or willful
misconduct.
 
7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property except for Excluded Collateral as further described in
Exhibit A” in any such financing statement.  Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.
 
7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 
21

--------------------------------------------------------------------------------

 
 
SECTION 8.         MISCELLANEOUS
 
8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.
 
8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
 
8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
8.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 of this Agreement or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.
 
(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
 
8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 
22

--------------------------------------------------------------------------------

 

8.6           Set-Off.  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor.  Each Lender agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.
 
8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by email or telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
8.10        Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
8.11       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12        Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 
23

--------------------------------------------------------------------------------

 
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
8.13        Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
 
8.14        Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
8.15        Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.
 
(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction not prohibited by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral.  At the request and sole expense of the Borrower, a
Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of in a transaction not prohibited by the
Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least ten Business Days or such shorter period as the
Administrative Agent may agree prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

 
24

--------------------------------------------------------------------------------

 
 
8.16       WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
8.17        Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, the Liens and security interests granted to the Administrative
Agent, for the benefit of the Lenders, pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent and the Lenders
hereunder, in each case, with respect to the Common Collateral and Liens
securing the Second Priority Obligations are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement with respect to
the Common Collateral and Liens securing any Second Priority Obligations, the
provisions of the Intercreditor Agreement shall prevail.

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this First Lien Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.
 

 
CALYPSO PROPERTIES LLC
JG REGISTRAR, LLC
KEY SYSTEMS .CO REGISTRATIONS, LLC
MONSTERCOMMERCCE, LLC
MULTIMEDIA MIDWEST, LLC
NAMESECURE L.L.C.
NETWORK SOLUTIONS, LLC
NETWORS SOLUTIONS EUROPE, LLC
NS TECHNOLOGIES, LLC
PUBLIC DOMAIN REGISTRY .CO REGISTRATIONS,
LLV
TLDS L.L.C.
US REGISTRAR L.L.C.
WEB.COM GROUP, INC.
WEB.COM HOLDING COMPANY, INC.
       
By:
/s/ David L. Brown
   
Name: David L. Brown
   
Title: Chief Executive Officer

 
[First Lien Guarantee and Collateral Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 
 

 
NET SOL PARENT LLC
       
By:
/s/ David L. Brown
   
Name: David L. Brown
   
Title: Chief Executive Officer

 
[First Lien Guarantee and Collateral Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 
 

 
INQUENT, LLC
       
By:
/s/ David L. Brown
   
Name: David L. Brown
   
Title: Manager



[First Lien Guarantee and Collateral Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 


 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
/s/ Tina Ruyter
   
Name: Tina Ruyter
   
Title: Executive Director

 
[First Lien Guarantee and Collateral Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

Annex 1 to
First Lien Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
___________________ (the “Additional Grantor”), in favor of JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) parties
to the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.
 
WITNESSETH:
 
WHEREAS, Web.com Group, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a First Lien Credit Agreement, dated as
of October 27, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into (i) the
First Lien Guarantee and Collateral Agreement, dated as of October 27, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties and (ii) the Intercreditor Agreement
referred to in the Credit Agreement;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement and the Intercreditor Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement and the Intercreditor Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2.  Intercreditor Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9.13 of the
Intercreditor Agreement, hereby becomes a party to the Intercreditor Agreement
as a Loan Party (as defined therein) thereunder with the same force and effect
as if originally named therein as a Loan Party and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Loan Party thereunder.

 
 

--------------------------------------------------------------------------------

 
 
3.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
       
By:
 
   
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

Annex 1-A to
Assumption Agreement
 
Supplement to Schedule 1
 
Supplement to Schedule 2
 
Supplement to Schedule 3
 
Supplement to Schedule 4
 
Supplement to Schedule 5
 
Supplement to Schedule 6
 
Supplement to Schedule 7


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1






NOTICE ADDRESSES OF GUARANTORS






Guarantors:


Calypso Properties, LLC
InQuent, LLC
JG Registrar, LLC
Key Systems .CO Registrations, LLC
MonsterCommerce, LLC
Multimedia Midwest, LLC
NameSecure L.L.C.
Net Sol Parent LLC
Network Solutions, LLC
Network Solutions Europe, LLC
NS Technologies, LLC
Public Domain Registry .CO Registrations, LLC
TLDS L.L.C.
.US Registrar L.L.C.
Web.com Holding Company, Inc.



 
Address:
12808 Gran Bay Parkway West

Jacksonville, FL 32258
Attn:  Matthew P. McClure, Chief Legal Officer
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2






DESCRIPTION OF INVESTMENT PROPERTY


Membership Interests:
 
Issuer
Grantor
Certificate No.
No. and Percentage of Ownership
Percentage of Stock / Membership Being Pledged
Delivery of Physical Certificate
1425 N Washington Street, LLC
Web.com Group Inc.
Not certificated
100%
 
100%
 
No
Calypso Properties, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
Net Sol Parent LLC
Web.com Group Inc.
Not certificated
100%
100%
 
No
InQuent, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
JG Registrar, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
Key Systems .CO Registrations, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
MonsterCommerce, LLC
Multimedia Midwest, LLC
Not certificated
100%
100%
 
No
Multimedia Midwest, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
NameSecure L.L.C.
Network Solutions, LLC
Not certificated
100%
100%
 
No
Network Solutions, LLC
Net Sol Parent LLC (f/k/a GA-Net Sol Parent LLC)
Not certificated
100%
100%
 
No
Network Solutions Canada ULC
Net Sol Parent LLC (f/k/a GA-Net Sol Parent LLC)
Not certificated
100%
65%
No
Network Solutions Europe, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
NS Technologies, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No
Perfect Privacy, LLC
Web.com Holding Company, Inc.
Not certificated
100%
100%
 
No
Public Domain Registry .CO Registrations, LLC
Network Solutions, LLC
Not certificated
100%
100%
 
No

 
 
 

--------------------------------------------------------------------------------

 
 
Register.com (Cayman) Limited Partnership
Web.com Group, Inc.
Not certificated
0 Class A Partnership Interests
7,742,594 Class B Partnership Interests
98,007 Class D Partnership Interests
139,655 Class E Partnership Interests
100% of the above partnership interests
65%
No
TLDS L.L.C. (dba SRSplus)
Network Solutions, LLC
Not certificated
100%
100%
 
No
TNB, LLC
Network Solutions, LLC
Not certificated
100%
65%
No
.US Registrar L.L.C.
Network Solutions, LLC
Not certificated
100%
100%
 
No
Web.com (Cayman) GP Limited
Web.com Group, Inc.
Not certificated
100%
65%
No





Stock:
 
Issuer
Shareholder
Class of Stock
Stock Certificate No.
No. of Shares and Percentage of Ownership
Percentage of Stock / Membership Being Pledged
Delivery of Physical Certificate
CommuniTech. Net, Inc.
Web.com Holding Company, Inc.
Common
2
100 shares
100%
100%
 
Yes
HostPro, Inc.
Web.com Holding Company, Inc.
Common
1
1,000 shares
100%
100%
 
Yes
Interland Government Contracting, Inc.
Web.com Holding Company, Inc.
Common
1
100,000 shares
100%
100%
 
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Issuer
Shareholder
Class of Stock
Stock Certificate No.
No. of Shares and Percentage of Ownership
Percentage of Stock / Membership Being Pledged
Delivery of Physical Certificate
MEI California, Inc.
Web.com Holding Company, Inc.
Common
1
1,000 shares
100%
100%
 
Yes
Micron Electronics International, Inc.
Web.com Holding Company, Inc.
Common
1
10,000 shares
100%
100%
 
Yes
NCIT Argentina S.R.L.
Network Solutions, LLC
Quotas
Not certificated
50% by Network Solutions, LLC
 
50% by MonsterCommerce, LLC
32.5%
 
 
 
 
32.5%
No
Trellix Corporation
Web.com Holding Company, Inc.
Common
1
1,000 shares
100%
100%
 
Yes
Wazoo Web, Inc.
Web.com Holding Company, Inc.
Common
1
10,000 shares
100%
100%
 
Yes
Web.com Canada, Inc.
Web.com Group Inc.
Common
CS-5
100 shares
100%
65%1
Yes
Web.com Holding Company, Inc.
Web.com Group Inc.
Common
C-2
100 shares
100%
100%
 
Yes
WSM Holdco, Inc.
Web.com Holding Company, Inc.
Common
1
1,000 shares
100%
100%
 
Yes

 


Equity Investments:
 
Issuer
Ownership
Type of Organization
Jurisdiction
Type of Interest
No. of Shares and Percentage of Ownership
Percentage of Stock / Membership Being Pledged
Delivery of Physical Certificate
OrangeSoda, Inc.
Network Solutions, LLC
Corporation
Nevada
Minority
25.6%
100%
 
No

 
________________________
1 A stock certificate will be cut to provide for a pledged certificate of 65
shares.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Issuer
Ownership
Type of Organization
Jurisdiction
Type of Interest
No. of Shares and Percentage of Ownership
Percentage of Stock / Membership Being Pledged
Delivery of Physical Certificate
Central Registry Solutions, LLC
Network Solutions, LLC
Limited Liability Company
Delaware
Joint Venture
50% by Network Solutions, LLC
(100 Units)
50% by CentralNic USA Ltd.
(100 Units)
0%
No
NameJet, LLC
Network Solutions, LLC
Limited Liability Company
Delaware
Joint Venture
50% by Network Solutions, LLC
(100 Units)
50% by eNOM, Inc.
(100 Units)
0%
No


 
Pledged Notes:


None.


Promissory Notes, Chattel Paper and other Evidence of Indebtedness:


None.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3


 
FILINGS AND OTHER ACTIONS


 
REQUIRED TO PERFECT SECURITY INTERESTS
 


Uniform Commercial Code Filings
 
Loan Party
 
Filing Office
   
Calypso Properties, LLC
Secretary of State of the State of Delaware
   
InQuent, LLC
Secretary of State of the State of Delaware
   
JG Registrar, LLC
Secretary of State of the State of Delaware
   
Key Systems .CO Registrations, LLC
Secretary of State of the State of Delaware
   
MonsterCommerce, LLC
Secretary of State of the State of California
   
Multimedia Midwest, LLC
Secretary of State of the State of Delaware
   
NameSecure L.L.C.
Secretary of State of the State of Delaware
   
Net Sol Parent LLC
Secretary of State of the State of Delaware
Network Solutions, LLC
Secretary of State of the State of Delaware
   
Network Solutions Europe, LLC
Secretary of State of the State of Delaware
   
NS Technologies, LLC
Secretary of State of the State of Delaware
   
Public Domain Registry .CO Registrations, LLC
Secretary of State of the State of Delaware
   
TLDS L.L.C.
Secretary of State of the State of Delaware
   
.US Registrar L.L.C.
Secretary of State of the State of Delaware
   
Web.com Holding Company, Inc.
Secretary of State of the State of Delaware
   
Web.com Group, Inc.
Secretary of State of the State of Delaware





Patent, Trademark and Copyright Filings
 
 
 

--------------------------------------------------------------------------------

 


 
1.
Filing of Grant of Security Interest in Copyrights and Copyright Licenses
between the Administrative Agent and MonsterCommerce, LLC with the United States
Copyright Office.



 
2.
Filing of Grant of Security Interest in Copyrights and Copyright Licenses
between the Administrative Agent and Web.com Group, Inc. with the United States
Copyright Office.



 
3.
Filing of Grant of Security Interest in Copyright Rights between the
Administrative Agent and Network Solutions, LLC with the United States Copyright
Office.



 
4.
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Web.com Group, Inc. with the United States Patent and Trademark
Office.



 
5.
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Web.com Holding Company, Inc. with the United States Patent and
Trademark Office.



 
6.
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Network Solutions, LLC with the United States Patent and Trademark
Office.



 
7.
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Web.com Group, Inc. with the United States Patent and
Trademark Office.



 
8.
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Web.com Holding Company, Inc. with the United States
Patent and Trademark Office.



 
9.
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and MonsterCommerce, LLC with the United States Patent and
Trademark Office.



 
10.
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Network Solutions, LLC with the United States Patent
and Trademark Office.



Other Actions




 
1.
Delivery of the Investment Property set forth on Schedule 2 (other than any
uncertificated Investment Property and other than as otherwise set forth on such
schedule) to Administrative Agent.



 
 

--------------------------------------------------------------------------------

 


Schedule 4

 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
 
Grantor
Legal Name(s); Trade Names; etc.
Jurisdiction of Organization
Federal Employer ID Number or Federal Tax ID Number
Type of Organization
Location of Chief Executive Office
Change of Identity or Legal Structure
Calypso Properties, LLC
Calypso Properties, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
Net Sol Parent LLC
Net Sol Parent LLC (f/k/a GA-Net Sol Parent LLC)
Delaware
20-8404067
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
f/k/a GA-Net Sol Parent LLC
InQuent, LLC
InQuent, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
f/k/a NS Acquisition Sub, LLC until 09.01.2005
JG Registrar, LLC
JG Registrar, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
Key Systems .CO Registrations, LLC
Key Systems .CO Registrations, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
MonsterCommerce, LLC
MonsterCommerce, LLC
California
95-4828658
 
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
Multimedia Midwest, LLC
Multimedia Midwest, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
NameSecure L.L.C.
NameSecure L.L.C.
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
Network Solutions, LLC
Network Solutions, LLC
Delaware
73-1683161
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Grantor
Legal Name(s); Trade Names; etc.
Jurisdiction of Organization
Federal Employer ID Number or Federal Tax ID Number
Type of Organization
Location of Chief Executive Office
Change of Identity or Legal Structure
Network Solutions Europe, LLC
Network Solutions Europe, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
NS Technologies, LLC
NS Technologies, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
Public Domain Registry .CO Registrations, LLC
Public Domain Registry .CO Registrations, LLC
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
TLDS L.L.C.
SRSplus
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
.US Registrar L.L.C.
.US Registrar L.L.C.
Delaware
N/A
Limited Liability Company
12808 Grant Bay Parkway West
Jacksonville, FL 32258
N/A
Web.com Group, Inc.*
Web.com – FL; Web.com Search Agency – AZ; Web.com Search Agency – FL;
1ShoppingCart – FL;
Solid Cactus - PA
Delaware
94-3327894
Corporation
12808 Gran Bay Parkway West
Jacksonville, FL 32258
Website Pros, Inc.
Web.com Holding Company, Inc.**
None
Delaware
26-1953917
Corporation
12808 Gran Bay Parkway West
Jacksonville, FL 32258
Augusta Acquisition Sub, Inc.

 
*
Website Pros, Inc. was incorporated in 1999 in Delaware and retained that name
until 2008 it merged with Web.com Group, Inc. (an entity created to preserve the
Web.com trademark name that had been acquired through the merger with Web.com,
Inc.)



**
In 2007, Augusta Acquisition Sub, Inc., was created for the acquisition of
Web.com, Inc., a Minnesota corporation.  Web.com, Inc. merged with Augusta
Acquisition Sub, Inc. which became the surviving entity and shortly thereafter,
Augusta Acquisition Sub, Inc. changed its name to Web.com Holding Company, Inc.



 
 

--------------------------------------------------------------------------------

 


Schedule 5





LOCATIONS OF INVENTORY AND EQUIPMENT


 
Grantor
 
Locations
   
Web.com Group, Inc.
AZ:7400 East Tierra Buena Lane, Suite 103, Scottsdale, AZ 85260 (Maricopa
County)
 
FL:8988 Lake Kathryn Drive; Ponte Vedra, Florida 32082
 
FL:932 1st Street North, Unit 702; Jacksonville Beach, FL 32250
 
PA:Westmoreland Business Center, 106 South Lehigh Street Shavertown, PA 18708
(Luzerne County)
 
VA:10021 Balls Ford Road, Manassas, VA 20109 (Prince William County)
 
WA:1425 N. Washington, Spokane, WA 99201 (County of Spokane)
 
Canada: 73 Tacoma Drive, Darthmouth, Halifax, Nova Scotia – Canada 128
Wellington Street, Barrie, Ontario, Canada
   
Web.com Holding Company, Inc.
GA:Centennial Tower, 101 Marietta Street, Suite 300 Atlanta, GA 30303 (Fulton
County)
   
Network Solutions, LLC
GA:1033 Jefferson Street NW; Atlanta, GA 30318 (Server location)
 
IL:1 Bronze Pointe, Suites 1C, 1D, 1E, 2C & 3C, Swansea, IL 62226
 
PA:10 Azalea Drive, Drums, PA 18222
 
VA:13861 Sunrise Valley Drive, Herndon, VA 20171
 
VA:45901 Nokes Blvd; Sterling, VA 20166 (Server location)



 
 

--------------------------------------------------------------------------------

 
 
Schedule 6
 


COPYRIGHTS AND COPYRIGHT LICENSES
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
TX-6-573-887
US
Web.com Group, Inc.
SC - Website - June 2005
N/A
N/A
TX-7-346-330
US
Web.com Group, Inc.
SC - Website - Jan 2008
N/A
N/A
N/A
US
Web.com Group, Inc.
SC - Website - July 2008
N/A
N/A
N/A
US
Web.com Group, Inc.
SC - Website - August 2008
N/A
N/A
TX-6-457-427
US
Web.com Group, Inc.
Click to Enlarge
N/A
N/A
TX-6-457-743
US
Web.com Group, Inc.
Product Reviews
N/A
N/A
TX-6-457-435
US
Web.com Group, Inc.
Dynamic Paging
N/A
N/A
TX-6-457-429
US
Web.com Group, Inc.
Cross Sell
N/A
N/A
TX-6-869-487
US
Web.com Group, Inc.
Recently Viewed Items
N/A
N/A
TX-7-039-458
US
Web.com Group, Inc.
Tabbed Details
N/A
N/A
TX-6-869-485
US
Web.com Group, Inc.
Estimated Delivery Date
N/A
N/A
TX-6-911-532
US
Web.com Group, Inc.
Snap Shop
N/A
N/A
N/A
US
Web.com Group, Inc.
Google Analytics Installation V4.0.0
N/A
N/A
N/A
US
Web.com Group, Inc.
Shipping Calculator for Shipping Manager V1.0.0
N/A
N/A
TX-7-100-233
US
Web.com Group, Inc.
Mini Cart V1.0.0
N/A
N/A
N/A
US
Web.com Group, Inc.
FeedPerfect
N/A
N/A
N/A
US
Web.com Group, Inc.
Cactus Complete Commerce
N/A
N/A
VA-1-320-882
US
Web.com Group, Inc.
Symbol Database
N/A
N/A
TX-6-337-736
US
Web.com Group, Inc.
Website Source
Code and Screen Displays
N/A
N/A
TX5887644
US
Network Solutions, LLC
Web Site Development Work
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
TX5887648
US
Network Solutions, LLC
DNS Manager
N/A
N/A
VAu669‐167
US
MonsterCommerce, LLC
MonsterCommerce Purple Monster (covering the Purple Monster character in various
poses, etc.)
N/A
N/A



PATENTS AND PATENT LICENSES
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
5621430
US
Web.com Holding Company, Inc.
Method and Apparatus for Navigating Multiple Independent Windowed Images
N/A
N/A
5680152
US
Web.com Holding Company, Inc.
Method and Apparatus for Navigating Multiple Independent Windowed Images
N/A
N/A
5999941
US
Web.com Holding Company, Inc.
Server Pages
N/A
N/A
6268851
US
Web.com Holding Company, Inc.
Hypermedia Authoring and Publishing System
N/A
N/A
6078921
US
Web.com Holding Company, Inc.
Method and Apparatus for Providing a Self-Service File
N/A
N/A
6363398
US
Web.com Holding Company, Inc.
Database Access Using Active Server Pages
N/A
N/A
6738348
US
Web.com Holding Company, Inc.
Bandwidth on Demand Subscriber System
N/A
N/A
6364439
US
Web.com Holding Company, Inc.
Computer Storage Systems for Computer Facilities
N/A
N/A
7188175
US
Web.com Holding Company, Inc.
Method and System for Communicating Between Clients in a Computer Network
N/A
N/A
6654804
US
Web.com Holding Company, Inc.
Method and Apparatus for Automatic Dial-up Dial-down Web Hosting
N/A
N/A
6789103
US
Web.com Holding Company, Inc.
Synchronized Server Parameter Database
N/A
N/A
6842769
US
Web.com Holding Company, Inc.
Automatically Configured Network Server
N/A
N/A
6978232
US
Web.com Holding Company, Inc.
Dynamically Incorporating Updates to Active Configuration Information
N/A
N/A
6769031
US
Web.com Holding Company, Inc.
Providing User Access to Dynamic Updating of Remote Configuration Information
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
6895431
US
Web.com Holding Company, Inc.
Server Configuration Management and Tracking
N/A
N/A
6868444
US
Web.com Holding Company, Inc.
Hypermedia Authoring and Publishing System
N/A
N/A
6928609
US
Web.com Holding Company, Inc.
Using Virtual Network Address Information During Communications
N/A
N/A
6950879
US
Web.com Holding Company, Inc.
Method and Apparatus for Scheduling Processes Based Upon Virtual Server
Identifiers
N/A
N/A
6813766
US
Web.com Holding Company, Inc.
Method and Apparatus for Facilitating Load Balancing Across Name Servers
N/A
N/A
6871347
US
Web.com Holding Company, Inc.
Method and Apparatus For Providing Name Services
N/A
N/A
7225272
US
Web.com Holding Company, Inc.
Method and System for Communicating Between Clients in a Computer Network
N/A
N/A
7509428
US
Web.com Holding Company, Inc.
Database Access Using Active Server Pages
N/A
N/A
9775014
US
Web.com Holding Company, Inc.
Method and System for Providing Business partners with Access to a Company's
Internal Computer Resources
N/A
N/A
Abandoned
10286439
US
Web.com Holding Company, Inc.
System and Method for High Performance Shared Web Hosting
N/A
N/A
11050970
US
Web.com Holding Company, Inc.
Using Virtual Network Address Information During Communications
N/A
N/A
11144989
US
Web.com Holding Company, Inc.
Hypermedia Authoring and Publishing System
N/A
N/A
11623362
US
Web.com Holding Company, Inc.
Systems and Methods of Providing Web Content to Multiple Browser Device Types
N/A
N/A
11623368
US
Web.com Holding Company, Inc.
Systems and Methods of Providing Web Content to Multiple Browser Device Types
N/A
N/A
11747368
US
Web.com Holding Company, Inc.
Method and Apparatus for Providing Name Services
N/A
N/A
9766473
US
Web.com Holding Company, Inc.
System and Method for Managing Server Configurations
N/A
N/A
11013239
US
Web.com Group, Inc.
Systems and Methods for Logo Design
N/A
N/A
11750241
US
Web.com Group, Inc.
Systems and Methods for Logo Design
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
11931915
US
Web.com Group, Inc.
System and Method for Managing Server Configurations
N/A
N/A
11932173
US
Web.com Group, Inc.
System and Method for Managing Server Configurations
N/A
N/A
11932075
US
Web.com Group, Inc.
System and Method for Managing Server Configurations
N/A
N/A
12604687
US
Web.com Group, Inc.
Third Party Management of Computer System Control
N/A
N/A
PCTUS97/17667
EU
Web.com Holding Company, Inc.
Hypermedia Authoring and Publishing System
N/A
N/A
97946240.5
EU
Web.com Holding Company, Inc.
Hypermedia Authoring and Publishing System
N/A
N/A
60950520
Expired
UC
Network Solutions, LLC
MOBILE CONTENT SERVICE
N/A
N/A
PCTUS0870497
Expired
PCT
Network Solutions, LLC
MOBILE CONTENT SERVICE
N/A
N/A
12/175,342
US
Network Solutions, LLC
MOBILE CONTENT SERVICE
N/A
N/A
PCTUS0006930
Expired
PCT
Network Solutions, LLC
APPARATUS AND METHOD FOR WEB FORWARDING
N/A
N/A
60125107
(Expired)
US
Network Solutions, LLC
METHOD AND SYSTEM FOR ACCESSING MULTIPLE REGISTRAR SYSTEMS FROM A SINGLE POINT
N/A
N/A
9500639
US
Network Solutions, LLC
APPARATUS AND METHOD FOR WEB FORWARDING
N/A
N/A
9526522
(Abandoned)
US
Network Solutions, LLC
Dot Com Business Card
N/A
N/A
9526734
(Abandoned)
US
Network Solutions, LLC
Method for Enabling Registrants of a First Registrar System to Access Services
Provided by a Second Registrar System
N/A
N/A
9526735
US
Network Solutions, LLC
UNIFIED WEB‐BASED INTERFACE‐TO MULTIPLE REGISTRAR SYSTEMS
N/A
N/A
12/267,016
US
Network Solutions, LLC
APPARATUS AND METHOD FOR WEB FORWARDING
N/A
N/A
2005250809
Australia
Network Solutions, LLC
Certified Offer Service for Domain Names
N/A
N/A
2568172
Canada
Network Solutions, LLC
Certified Offer Service for Domain Names
N/A
N/A
57498271
(Abandoned)
EU
Network Solutions, LLC
Certified Offer Service for Domain Names
N/A
N/A
PCTUS0517115
(Expired)
PCT
Network Solutions, LLC
Certified Offer Service for Domain Names
N/A
N/A
10854221
US
Network Solutions, LLC
Certified Offer Service for Domain Names
N/A
N/A
2011202381
Australia
Network Solutions, LLC
Certified Offer Service for Domain Names
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
11008610
US
Network Solutions, LLC
Private Domain Name Registration
N/A
N/A
61042642
(Expired)
US
Network Solutions, LLC
Domain Scorecard
N/A
N/A
12417949
US
Network Solutions, LLC
Domain Scorecard
N/A
N/A
10/857,842
 
US
Network Solutions, LLC
Domain Name Maintenance
N/A
N/A
11/224,083
 
US
Network Solutions, LLC
Domain Bar
N/A
N/A
11/410,279
US
Network Solutions, LLC
Domain Bar
N/A
N/A
60/609,003
(Expired)
US
Network Solutions, LLC
Domain Bar
N/A
N/A

 
PATENT LICENSE DATED 5/26/09 WITH ADOBE SYSTEMS INCORPORATED THAT INCLUDES THE
FOLLOWING PATENTS:
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
D424,036
US
Adobe Systems Incorporated
Computer generated icon of primary and secondary navigator bars for a display
screen
Web.com Group, Inc. *
5/26/09
5,911,145
US
Adobe Systems Incorporated
Hierarchal structure editor for web sites
Web.com Group, Inc. *
5/26/09
D403,674
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
D403,673
US
Adobe Systems Incorporated
Computer icon for a screen
Web.com Group, Inc. *
5/26/09
5,845,299
US
Adobe Systems Incorporated
Draw-based editor for web pages
Web.com Group, Inc. *
5/26/09
D399,501
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
D399,196
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
D397,687
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
D397,103
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
D395,428
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
D395,427
US
Adobe Systems Incorporated
Computer icon for a display screen
Web.com Group, Inc. *
5/26/09
09/158,644
US
Adobe Systems Incorporated
Hierarchal structure editor for web sites
Web.com Group, Inc. *
5/26/09

 
 
 

--------------------------------------------------------------------------------

 
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
09/153,536
US
Adobe Systems Incorporated
Draw-based editor for web pages
Web.com Group, Inc. *
5/26/09
11/655,432
US
Adobe Systems Incorporated
Hierarchal drag and drop structure for web sites
Web.com Group, Inc. *
5/26/09



* Per that certain Macromedia and Assignment Agreement, dated May 2009, between
NetObjects, Inc., a Delaware corporation (“Buyer”), and Web.com Group, Inc., a
Delaware corporation (“Seller”), pursuant to which Seller assigned certain
rights obtained by Seller under the Amended and Restated Patent License
Agreement between Macromedia, Inc. (now Adobe Systems Incorporated), a Delaware
corporation, and Seller.


TRADEMARKS AND TRADEMARK LICENSES
 
Application or Registration No.
Jurisdiction
Owner
Title
Counter-Party
Date of License
3063186
US
Web.com Group, Inc.
E WORKS! XL
N/A
N/A
3291772
US
Web.com Group, Inc.
ROLLOVER CLICKS
N/A
N/A
3079350
US
Web.com Group, Inc.
VISIBILITY ONLINE
N/A
N/A
3091794
US
Web.com Group, Inc.
WEBSITE PROS
N/A
N/A
3091795
US
Web.com Group, Inc.
WEBSITE PROS
N/A
N/A
3497650
US
Web.com Group, Inc.
SMARTCLICKS
N/A
N/A
3501885
US
Web.com Group, Inc.
SMARTCLICKS
N/A
N/A
3666813
US
Web.com Group, Inc.
WEB.COM
N/A
N/A
2521314
US
Web.com Group, Inc.
WEB.COM
N/A
N/A
3972510
US
Web.com Group, Inc.
RENOVATION EXPERTS
N/A
N/A
3885394
US
Web.com Group, Inc.
NEEDCONTRACTOR
N/A
N/A
3023263
US
Web.com Group, Inc.
SOLID CACTUS
N/A
N/A
3572185
US
Web.com Group, Inc.
CACTUS ON DEMAND ORDER MANAGEMENT
N/A
N/A
3704634
US
Web.com Group, Inc.
CACTUS COMPLETE COMMERCE ORDER MANAGEMENT
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
3704633
US
Web.com Group, Inc.
FEEDPERFECT
N/A
N/A
3824652
US
Web.com Group, Inc.
AccuRATEship
N/A
N/A
3825052
US
Web.com Group, Inc.
1ShoppingCart
N/A
N/A
3578942
US
Web.com Group, Inc.
LOGOYES
N/A
N/A
3692101
US
Web.com Group, Inc.
LOGOYES
N/A
N/A
2494889
US
Web.com Group, Inc.
WE MAKE THE WEB WORK FOR YOU
N/A
N/A
2660729
US
Web.com Group, Inc.
Interland
N/A
N/A
2994142
US
Web.com Group, Inc.
blueHALOshared
N/A
N/A
3285839
US
Web.com Group, Inc.
WHAT’S YOUR.com
N/A
N/A
2360144
US
Web.com Group, Inc.
INTERLAND
N/A
N/A
3264794
US
Web.com Group, Inc.
PERFECTPRIVACY
N/A
N/A
77081781
US
Web.com Group, Inc.
DOTWEB
 
N/A
N/A
3247400
US
Web.com Group, Inc.
WAZOO
N/A
N/A
3274758
US
Web.com Group, Inc.
WHAT’S YOUR DOT COM
N/A
N/A
3274834
US
Web.com Group, Inc.
what’s your .com?
N/A
N/A
3427866
US
Web.com Group, Inc.
WEBDASH
N/A
N/A
04-2007-002111
Philippines
Web.com Holding Company, Inc.
WEB.COM
N/A
N/A
936592
Australia
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
825146674
Brazil
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
1163093
Canada
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
3396021
China
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
1483957
CTM
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
30259330.6
Germany
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
2002-103409
Japan
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
581613
Mexico
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
956032
Benelux
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
955500
Benelux
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
748363
Benelux
Web.com Holding Company, Inc.
INTERLAND
N/A
N/A
3003577
US
Web.com Group, Inc.
LEAD LOGIC
N/A
N/A
3119651
US
Web.com Group, Inc.
BRINGING CUSTOMERS TO YOUR FRONT DOOR
N/A
N/A
3972509
US
Web.com Group, Inc.
LEADS.COM
N/A
N/A
826876307
Brazil
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
TMA707088
Canada
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
300279621
Hong Kong
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
489976
India
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
5075784
Japan
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
1187828
Taiwan
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
3,077,872
US
Network Solutions, LLC
CERTIFIED OFFER SERVICE
N/A
N/A
76/654,476
(Abandoned)
US
Network Solutions, LLC
DO-IT-FOR-ME WEB SITE DESIGN
N/A
N/A
1363050
Australia
Network Solutions, LLC
DOMAINSTORM
N/A
N/A
1501844
Canada
Network Solutions, LLC
DOMAINSTORM
N/A
N/A
009514472
EU
Network Solutions, LLC
DOMAINSTORM
N/A
N/A
3,973,038
US
Network Solutions, LLC
DOMAINSTORM
N/A
N/A
1503876
Canada
Network Solutions, LLC
DOMAINSTORM (Tornado Design)
N/A
N/A
1503876
EU
Network Solutions, LLC
DOMAINSTORM (Tornado Design)
N/A
N/A
85/200,943
US
Network Solutions, LLC
DOMAINSTORM (Tornado Design)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
2,657,709 (Cancelled)
US
Network Solutions, LLC
DOT COM ESSENTIALS
N/A
N/A
2,596,213
(Cancelled)
US
Network Solutions, LLC
DOT COM FORWARDING
N/A
N/A
2,503,388
(Cancelled)
US
Network Solutions, LLC
DOT COM MAIL
N/A
N/A
76/651,832 (Abandoned)
US
Network Solutions, LLC
EASY BUILD-IT-MYSELF WEB SITE
N/A
N/A
536975
Canada
Network Solutions, LLC
GLOBAL GEAR DESIGN
N/A
N/A
722082
EU
Network Solutions, LLC
GLOBAL GEAR DESIGN
N/A
N/A
39801080
Germany
Network Solutions, LLC
GLOBAL GEAR DESIGN
N/A
N/A
2,208,705 (Cancelled)
US
Network Solutions, LLC
GLOBE GEAR DESIGN
N/A
N/A
3,335,713
US
Network Solutions, LLC
GO FARTHER
N/A
N/A
837689
Australia
Network Solutions, LLC
IMAGECAFE
N/A
N/A
TMA567555
Canada
Network Solutions, LLC
IMAGECAFE
N/A
N/A
1735125
EU
Network Solutions, LLC
IMAGECAFE
N/A
N/A
4568544
Japan
Network Solutions, LLC
IMAGECAFE
N/A
N/A
0073237
Republic of Korea
Network Solutions, LLC
IMAGECAFE
N/A
N/A
2,397,647
US
Network Solutions, LLC
IMAGECAFE
N/A
N/A
TMA555467
Canada
Network Solutions, LLC
INQUENT
N/A
N/A
3,783,513
US
Network Solutions, LLC
INQUENT
N/A
N/A
1429946
Canada
Network Solutions, LLC
LINKTOGETHER
N/A
N/A
3,990,232
US
Network Solutions, LLC
LINKTOGETHER
N/A
N/A
3,362,872
US
Network Solutions, LLC
MESSAGEGUARD
N/A
N/A
3,362,877
US
Network Solutions, LLC
MESSAGUEGUARD LOCK/SHIELD DESIGN (Horizontal)
N/A
N/A
3,360,205
US
Network Solutions, LLC
MESSAGUEGUARD LOCK/SHIELD DESIGN (Vertical)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
TMA691580
Canada
Network Solutions, LLC
MONSTERHOSTING
N/A
N/A
1155761
Australia
Network Solutions, LLC
MONSTERMARKETPLACE
N/A
N/A
TMA758308
Canada
Network Solutions, LLC
MONSTERMARKETPLACE
N/A
N/A
5600408
EU
Network Solutions, LLC
MONSTERMARKETPLACE
N/A
N/A
761684
New Zealand
Network Solutions, LLC
MONSTERMARKETPLACE
N/A
N/A
3,361,203
US
Network Solutions, LLC
MONSTERMARKETPLACE
N/A
N/A
1092239
Australia
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
828019800
Brazil
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
828019797
Brazil
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
TMA730558
Canada
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
5142788
Japan
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
967769
Mexico
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
1257549
Taiwan
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
3,358,333
US
Network Solutions, LLC
MYCOMPUTER
N/A
N/A
1417647
Canada
Network Solutions, LLC
MYSOLUTIONSPOT
N/A
N/A
007374622
EU
Network Solutions, LLC
MYSOLUTIONSPOT
N/A
N/A
3,835,634
US
Network Solutions, LLC
MYSOLUTIONSPOT
N/A
N/A
(Common Law Mark)
US
Network Solutions, LLC
MYTIME SUPPORT
N/A
N/A
002192664
EU
Network Solutions, LLC
NAME SECURE
N/A
N/A
2,549,368
US
Network Solutions, LLC
NAME SECURE
N/A
N/A
1231763
Australia
Network Solutions, LLC
NAMEJET
N/A
N/A
TMA748828
Canada
Network Solutions, LLC
NAMEJET
N/A
N/A
6616093
China
Network Solutions, LLC
NAMEJET
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
006777692
EU
Network Solutions, LLC
NAMEJET
N/A
N/A
301078128
Hong Kong
Network Solutions, LLC
NAMEJET
N/A
N/A
5294352
Japan
Network Solutions, LLC
NAMEJET
N/A
N/A
786419
New Zealand
Network Solutions, LLC
NAMEJET
N/A
N/A
574580
Switzerland
Network Solutions, LLC
NAMEJET
N/A
N/A
1345549
Taiwan
Network Solutions, LLC
NAMEJET
N/A
N/A
3,495,057
US
Network Solutions, LLC
NAMEJET
N/A
N/A
2,555,219
US
Network Solutions, LLC
NAME NN SECURE (Design)
N/A
N/A
1086725
Australia
Network Solutions, LLC
NAMESECURE
N/A
N/A
827947763
Brazil
Network Solutions, LLC
NAMESECURE
N/A
N/A
827948093
Brazil
Network Solutions, LLC
NAMESECURE
N/A
N/A
TMA729739
Canada
Network Solutions, LLC
NAMESECURE
N/A
N/A
4799292
EU
Network Solutions, LLC
NAMESECURE
N/A
N/A
1400705
India
Network Solutions, LLC
NAMESECURE
N/A
N/A
5058996
Japan
Network Solutions, LLC
NAMESECURE
N/A
N/A
41‐0146383
Republic of Korea
Network Solutions, LLC
NAMESECURE
N/A
N/A
748775
Mexico
Network Solutions, LLC
NAMESECURE
N/A
N/A
748773
Mexico
Network Solutions, LLC
NAMESECURE
N/A
N/A
2005/27663
South Africa
Network Solutions, LLC
NAMESECURE
N/A
N/A
2005/27662
Sout Africa
Network Solutions, LLC
NAMESECURE
N/A
N/A
1240474
Taiwan
Network Solutions, LLC
NAMESECURE
N/A
N/A
2,742,916
US
Network Solutions, LLC
NAMESECURE
N/A
N/A
3,361,183
US
Network Solutions, LLC
NAMESECURE
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
1086726
Australia
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
827948077
Brazil
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
827948085
Brazil
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
TMA697160
Canada
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
004796926
EU
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
723283
India
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
5089039
Japan
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
145759
Republic of Korea
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
930608
Mexico
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
2005/27660
South Africa
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
2005/27661
South Africa
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
1240475
Taiwan
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
3,185,279
US
Network Solutions, LLC
NAMESECURE (Stylized)
N/A
N/A
2,389,729 (Cancelled)
US
Network Solutions, LLC
NAMESECURE.COM
N/A
N/A
96646306
France
Network Solutions, LLC
NETSOL
N/A
N/A
EE961403
Tunisia
Network Solutions, LLC
NETSOL
N/A
N/A
2,463,054
US
Network Solutions, LLC
NETSOL
N/A
N/A
952067
Australia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
825348625
Brazil
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
825385938
Brazil
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
539808
Canada
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
TMA634995
Canada
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
3625126
China
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
00804138
EU
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
3149952
EU
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
1252814
India
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM00154849
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM000151468
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM000151467
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM000151469
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM000151470
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM000151471
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
IDM000151472
Indonesia
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
2011‐41521
Japan
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
4759464
Japan
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
5167546
Japan
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
1190879
Taiwan
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
1144809
Taiwan
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
2,468,676
US
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
2,873,573
US
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
1,330,193
US
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
357112
Uruguay
Network Solutions, LLC
NETWORK SOLUTIONS
N/A
N/A
5027383
Japan
Network Solutions, LLC
NETWORK SOLUTIONS (Divisional Application)
N/A
N/A
1103280
Australia
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
828262861
Brazil
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
828262918
Brazil
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
TMA730560
Canada
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
5211957
China
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
004954525
EU
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
1432926
India
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
1203808
Mexico
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
95011915
Taiwan
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
3,393,800
US
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized ‐ Claiming Color)
N/A
N/A
1103281
Australia
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
828262888
Brazil
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
828262934
Brazil
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
TMA730562
Canada
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
5211953
China
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
5211951
China
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
004954459
EU
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
1432927
India
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
1286571
Taiwan
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
3,393,799
US
Network Solutions, LLC
NETWORKSOLUTIONS (Stylized)
N/A
N/A
30159072
Germany
Network Solutions, LLC
NETWORKSOLUTIONS DE
N/A
N/A
2980411
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2980416
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2980417
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2980413
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2980409
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
2980414
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2980419
Argentina
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1346353
Australia
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536760
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536515
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536698
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536779
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536710
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536701
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
830536663
Brazil
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1470146
Canada
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076302
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076365
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076493
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
9467561
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076301
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076300
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076299
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
8076298
China
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
008896136
EU
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
301546434
Hong Kong
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
01924845
India
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
01924847
India
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
01924848
India
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
01924849
India
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
01924844
India
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
01924846
India
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2010‐12490
Japan
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1068682
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1068689
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1068691
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1161883
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1188116
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1156369
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
1196903
Mexico
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
602,721
Switzerland
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
3,855,281
US
Network Solutions, LLC
NS (Stylized & Design)
N/A
N/A
2980387
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
2980399
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
2980404
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
2980392
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
2410472
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
2412264
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
2412322
Argentina
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1346355
Australia
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
830536493
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
830536728
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
830536752
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
830536507
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
830536523
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
830536485
 
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
830536477
Brazil
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1470145
Canada
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076257
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076256
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076255
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076304
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
9467560
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076306
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076305
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
8076303
China
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
008896003
EU
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
301546452
Hong Kong
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
01924838
India
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
01924839
India
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
01924840
India
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
01924841
India
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
01924842
India
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
01924843
India
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
2010‐12489
Japan
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1068666
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1068678
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1068680
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1162151
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1203489
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1156367
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1198265
Mexico
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
602,720
Switzerland
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
3,895,776
US
Network Solutions, LLC
NS NETWORK SOLUTIONS (Stylized & Design)
N/A
N/A
1492456
Canada
Network Solutions, LLC
nsCOMMERCESPACE
N/A
N/A
009315979
EU
Network Solutions, LLC
nsCOMMERCESPACE
N/A
N/A
4036810
US
Network Solutions, LLC
nsCOMMERCESPACE
N/A
N/A
1492458
Canada
Network Solutions, LLC
nsHOSTING
N/A
N/A
009315938
EU
Network Solutions, LLC
nsHOSTING
N/A
N/A
4036813
US
Network Solutions, LLC
nsHOSTING
N/A
N/A
TMA578504
Canada
Network Solutions, LLC
NSI
N/A
N/A
1597228
EU
Network Solutions, LLC
NSI
N/A
N/A
4620561
Japan
Network Solutions, LLC
NSI
N/A
N/A
2,516,314
US
Network Solutions, LLC
NSI
N/A
N/A
1492459
Canada
Network Solutions, LLC
nsMAIL
N/A
N/A
009315904
EU
Network Solutions, LLC
nsMAIL
N/A
N/A
77/936,772
US
Network Solutions, LLC
nsMAIL
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
1492457
Canada
Network Solutions, LLC
nsMARKETING
N/A
N/A
009315821
EU
Network Solutions, LLC
nsMARKETING
N/A
N/A
4036811
US
Network Solutions, LLC
nsMARKETING
N/A
N/A
(Common Law Mark)
US
Network Solutions, LLC
nsMOBILEPAY
N/A
N/A
1492460
Canada
Network Solutions, LLC
nsPROTECT
N/A
N/A
009315797
EU
Network Solutions, LLC
nsPROTECT
N/A
N/A
4036812
US
Network Solutions, LLC
nsPROTECT
N/A
N/A
3,313,204
US
Network Solutions, LLC
PERFORMANCECLICKS
N/A
N/A
828120501
Brazil
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
TMA744906
Canada
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
1414802
India
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
5029559
Japan
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
41‐0152225
Republic of Korea
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
2006/00842
South Africa
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
1240212
Taiwan
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
3,411,959
US
Network Solutions, LLC
REAL‐PERSON CUSTOMER SERVICE
N/A
N/A
1531797
Canada
Network Solutions, LLC
REFER A FRIEND Design
N/A
N/A
0010050714
EU
Network Solutions, LLC
REFER A FRIEND Design
N/A
N/A
85/200,937
US
Network Solutions, LLC
REFER A FRIEND Design
N/A
N/A
4498022
Japan
Network Solutions, LLC
REGISTRATIONPLUS
N/A
N/A
76/640,560 (Abandoned)
US
Network Solutions, LLC
SECURE LINK SSL
N/A
N/A
76/659,004 (Abandoned)
US
Network Solutions, LLC
SENDSECURE
N/A
N/A
76/669,190
(Abandoned)
US
Network Solutions, LLC
SITESAFE
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
1499876
Canada
Network Solutions, LLC
SOLUTIONS ARE POWER
N/A
N/A
009456716
EU
Network Solutions, LLC
SOLUTIONS ARE POWER
N/A
N/A
3,886,308
US
Network Solutions, LLC
SOLUTIONS ARE POWER
N/A
N/A
002510451
EU
Network Solutions, LLC
SRSPLUS
N/A
N/A
2,826,301
(Cancelled)
US
Network Solutions, LLC
SRSPLUS
N/A
N/A
1092242
Australia
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
828019819
Brazil
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
TMA704768
Canada
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
4800033
EU
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
300552339
Hong Kong
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
722150
India
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
5054294
Japan
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
151041
Republic of Korea
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
952849
Mexico
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
2005/27656
South Africa
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
1257296
Taiwan
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
3,232,149
US
Network Solutions, LLC
SUBMITWIZARD
N/A
N/A
1092241
Australia
Network Solutions, LLC
SUPERSTATS
N/A
N/A
828029580
Brazil
Network Solutions, LLC
SUPERSTATS
N/A
N/A
TMA736943
Canada
Network Solutions, LLC
SUPERSTATS
N/A
N/A
5086597
China
Network Solutions, LLC
SUPERSTATS
N/A
N/A
300552320
Hong Kong
Network Solutions, LLC
SUPERSTATS
N/A
N/A
722140
India
Network Solutions, LLC
SUPERSTATS
N/A
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
5054295
Japan
Network Solutions, LLC
SUPERSTATS
N/A
N/A
953286
Mexico
Network Solutions, LLC
SUPERSTATS
N/A
N/A
2005/27659
South Africa
Network Solutions, LLC
SUPERSTATS
N/A
N/A
1257297
Taiwan
Network Solutions, LLC
SUPERSTATS
N/A
N/A
3,226,401
US
Network Solutions, LLC
SUPERSTATS
N/A
N/A
2,575,307 (Cancelled)
US
Network Solutions, LLC
SUPERSTATS.COM
N/A
N/A
2,403,159 (Cancelled)
US
Network Solutions, LLC
THE DOT COM PEOPLE
N/A
N/A
3,335,747
US
Network Solutions, LLC
THINKLOCAL
N/A
N/A
TMA709735
Canada
MonsterCommerce, LLC
MONSTERCOMMERCE
N/A
N/A
2,947,268
US
Network Solutions, LLC
MONSTERCOMMERCE
N/A
N/A



 
 

--------------------------------------------------------------------------------

 


Schedule 7




COMMERCIAL TORT CLAIMS




None.
 
 

--------------------------------------------------------------------------------